FILED
                           NOT FOR PUBLICATION                             NOV 25 2014

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                        No. 13-50123

              Plaintiff - Appellee,              D.C. No. 3:09-cr-01607-L-1

  v.
                                                 MEMORANDUM*
RODOLFO GAVILANES-OCARANZA,

              Defendant - Appellant.


                   Appeal from the United States District Court
                      for the Southern District of California
                 M. James Lorenz, Senior District Judge, Presiding

                            Submitted October 7, 2014**
                               Pasadena, California

Before: HAWKINS and GRABER, Circuit Judges, and SEDWICK,*** District
Judge.

       Defendant Rodolfo Gavilanes-Ocaranza appeals the district court’s

revocation of supervised release and sentence of 12 months’ imprisonment.

        *
          This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
          The panel unanimously concludes that this case is suitable for decision
without oral argument. Fed. R. App. P. 34(a)(2).
        ***
            The Honorable John W. Sedwick, United States District Judge for the
District of Alaska, sitting by designation.
Reviewing for plain error, United States v. Ameline, 409 F.3d 1073, 1078 (9th Cir.

2005) (en banc), we affirm.1

      1. The district court did not expose Defendant to double jeopardy in

violation of the Fifth Amendment. Supervised release is part of "the punishment

for the original crime, and it is the original sentence that is executed when the

defendant is returned to prison after a violation of the terms of his release." United

States v. Soto-Olivas, 44 F.3d 788, 790 (9th Cir. 1995) (internal quotation marks

omitted). Further, use of a prior conviction to enhance a sentence does not

constitute double jeopardy. Monge v. California, 524 U.S. 721, 728 (1998).

      2. The district court did not violate separation of powers principles when it

initiated supervised release revocation proceedings at the request of a probation

officer. "A district court has supervisory authority over and maintains a

relationship of trust with a defendant on supervised release." United States v.

Mejia-Sanchez, 172 F.3d 1172, 1175 (9th Cir. 1999). Therefore, the court or

supervised release officials may initiate revocation proceedings without violating

separation of powers. Id.




      1
         We decide Defendant’s Sixth Amendment claims in an opinion published
this date.
                                           2
      3. The district court complied with procedural sentencing requirements by

stating the applicable Guideline range and referencing the history and

characteristics of the defendant, the nature and circumstances of the offense, and

the type and range of sentences recommended by the Guidelines. See 18 U.S.C.

§ 3553(c) (listing sentencing requirements). Moreover, the district court properly

focused on the breach of trust between Defendant and the court in imposing the

additional 12 months’ imprisonment. United States v. Miqbel, 444 F.3d 1173,

1182 (9th Cir. 2006).

      AFFIRMED.




                                          3